DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

ACE J. BLACKBURN, JR., CHRIS A. ECONOMOU, GUS MORFIDIS and
   JOAN S. WAGNER, as Personal Representatives of the Estate of
             Konstantinos Boulis, a/k/a, Gus Boulis,

                                   Appellants,

                                        v.

               EFROSINI BOULIS a/k/a FRANCES BOULIS,
                              Appellee.

                       Nos. 4D14-1579 and 4D14-2048

                              [January 20, 2016]

   Consolidated appeals and cross-appeal from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Mark A. Speiser, Judge;
L.T. Case No. PR-C-01-0000882.

   Martin B. Woods of Stearns Weaver Miller Weissler Alhadeff &
Sitterson, P.A., Fort Lauderdale, for appellants.

  Jennifer Daley, William R. Amlong, Ryan C. Brenton and Karen
Coolman Amlong of Amlong & Amlong, P.A., Fort Lauderdale, for appellee.

GILLEN, JEFFREY DANA, Associate Judge.

   These two appeals concerning payment of a surviving spouse’s elective
share constitute the parties’ most recent appearance before this Court to
resolve disputes arising during years of contentious litigation in probate
court.1 In the first appeal, Ace J. Blackburn, Jr. and the other named
personal representatives of the estate of Konstantinos Boulis, a/k/a Gus
Boulis (hereinafter, “PRs”) challenge probate court orders directing them

   1   In Boulis v. Blackburn, 16 So. 3d 186, 187 (Fla. 4th DCA 2009), this Court
explained: “The decedent died on February 6, 2001. In his will, he left nothing
to [Efrosini Boulis, a/k/a Frances Boulis (hereinafter, ‘Spouse’)], from whom he
was estranged, and devised the residuary of his estate, after payment of funeral
expenses, taxes and creditors, to The Seafarer Acquisition Trust for the benefit of
his two sons by [Spouse], his five nieces and nephews, and his two sons by
another woman.”
to pay interest on forty percent of the court-determined minimum value of
Spouse’s elective share from the date the court made its initial valuation.
Spouse cross-appeals, arguing that the probate court reversibly erred by
assessing interest on only forty percent of the minimum elective share.

    In the second appeal, Spouse argues that the probate court reversibly
erred by allowing the PRs to deduct from the minimum elective share a
proportionate amount for the fees charged by lawyers hired by the PRs to
litigate estate claims.2 For the reasons set forth below, we: (1) affirm the
probate court’s orders requiring the estate to pay interest on forty percent
of the value of the minimum elective share; and (2) reverse the probate
court’s order charging a proportionate amount of the attorneys’ fees
incurred by PRs on behalf of the estate.

   The probate court rendered three orders on April 9, 2014 concerning
the valuation of Spouse’s elective share. Of those three, the primary order
was titled “Partial Final Judgment Awarding Interest on the Elective
Share.” Then, on April 24, 2014, the court entered its Order Directing
Distribution of the Elective Share. It is from these orders that the parties
appeal. However, it is clear from the record and the parties’ briefs that an
order rendered November 18, 2010 entitled “Interim Order Determining
Minimum Value of Elective Share and Directing Partial Distribution” was
the key interlocutory step which gave rise to the issues on appeal.

   “[A]n appeal from a final order calls up for review all necessary
interlocutory steps leading to that final order, whether they were
separately appealable or not.” Saul v. Basse, 399 So. 2d 130, 133 (Fla.
2nd DCA 1981) (citing Auto-Owners Ins. Co. v. Hillsborough Cnty. Aviation
Auth., 153 So. 2d 722, 724 (Fla. 1963)). “In other words, failure to utilize
the right to take an interlocutory appeal does not restrict the scope of
appellate review when the final order is appealed.” Id. See also Fla. R.
App. P. 9.170(b)(16) and (e).3 Therefore, this Court will also review the
November 2010 valuation order.

   A probate court’s order regarding distribution is reviewed for an abuse
of discretion. In Iandoli v. Iandoli, 547 So. 2d 664, 666 (Fla. 4th DCA
1989), we instructed that the probate court “is in the best position to
measure the fairness and logic embodied in a particular scheme of
distribution. In the absence of an abuse of discretion this court will not

   2  We consolidated these cases but the parties briefed the cases individually
causing us to hear them separately during oral argument. We, sua sponte,
consolidate them once again for purposes of this opinion.
   3  Accordingly, this Court denied PRs’ motion to dismiss Spouse’s appeal.

                                       2
attempt to second-guess this basically fact-finding exercise.” Thus, it is
clear that a probate court is guided by equitable principles.

    Here, in the November 2010 interim order, the probate court
determined that the value of Spouse’s minimum elective share was twelve-
and-a-half million dollars and ordered that assets of that value be
distributed by the estate to Spouse or her qualified domestic offshore trust.
It also expressly ordered that the minimum value was to “bear interest at
the statutory interest rate from the date of” the order. The PRs did not
distribute the minimum value of the elective share to Spouse until several
years later4 resulting in the court’s April 9, 2010 partial summary
judgment directing the PRs to pay Spouse interest on forty percent of the
minimum value of the elective share dating back to its November 2010
valuation order. As implied by the probate court’s orders, it would be
inequitable for Spouse to be denied the opportunity for a reasonable return
on her court-determined minimum elective share. See In re Estate of
Palmer, 600 So. 2d 537, 538 (Fla. 4th DCA 1992). However, it would
likewise have been inequitable for Spouse to enjoy a windfall of interest on
a portion of the value of her minimum elective share which, due to taxes,
she would not be entitled to retain. See Boulis, 16 So. 3d at 187 (holding
that Spouse’s elective share must bear its own taxes). Hence, the probate
court did not abuse its discretion and was within its authority to exempt
from interest-assessment sixty percent of the minimum elective-share
value.

   The second appeal concerns the court’s April 24, 2014 order of
distribution wherein the court charged a portion of the attorneys’ fees
incurred by the estate in litigating claims against Spouse’s elective share.

   The surviving spouse’s elective share is purely a creature of statute
created by Florida’s Legislature as a replacement for the common law
doctrine of “dower and curtesy.” See In re Anderson’s Estate, 394 So. 2d
1146 (Fla. 4th DCA 1981). The purpose of the elective share statute is to
ensure provision for a surviving spouse’s needs. Id. Because this issue
calls for interpretation and application of that statute, the proper review
standard is de novo. Fla. Dep’t of Children & Families v. P.E., 14 So. 3d
228, 234 (Fla. 2009).

   4   The PRs did not immediately distribute the twelve-and-a-half million
dollars because the court granted their motion to suspend the November 2010
order. This Court is not persuaded by PRs’ argument that the probate court’s
suspension of the distribution requirement also stopped the interest-accrual
requirement in the absence of language in the order expressly suspending
accrual.

                                     3
  The 1998 version of the surviving spouse’s-elective-share statute is
applicable to this appeal.5 That statute provides:

   732.207 Amount of the elective share.--The elective share shall
   consist of an amount equal to 30 percent of the fair market value, on
   the date of death, of all assets referred to in s. 732.206, computed after
   deducting from the total value of the assets:

   (1) All valid claims against the estate paid or payable from the estate;
   and

   (2) All mortgages, liens, or security interests on the assets.

§ 732.207, Fla. Stat. (1998).

    It is axiomatic that the Legislature is presumed to know the meaning of
words it uses in laws it enacts and a court must ascribe generally-accepted
meanings to words in a statute in the absence of contrary meanings
expressly set forth in the statute. State v. Bodden, 877 So. 2d 680, 685
(Fla. 2004). In other words, when interpreting a statute, the court must
look to the plain meaning of the language in the statute. P.E., 14 So. 3d
at 234. Here, the statute clearly and unambiguously sets forth only four
types of expenses or costs which the probate court is to deduct from the
value of the assets in the surviving spouse’s elective share. § 732.207(1)-
(2), Fla. Stat. (1998). Attorneys’ fees is not one of those four. Id. Had the
Legislature intended to allow a probate court to deduct attorneys’ fees paid
by an estate’s personal representative(s) in litigating claims from the
surviving spouse’s elective share, it could and would have done so.
Therefore, the probate court reversibly erred by deducting attorneys’ fees
from the value of Spouse’s elective share.

   Based on the foregoing, we reverse and remand for the court to
recalculate the value of Spouse’s elective share to exclude the PRs’
attorney’s fees. We affirm in all other respects.

   Affirmed in part and reversed in part.

WARNER and MAY, JJ., concur.

                              *            *    *


   5   See Boulis, 16 So. 3d at 188 n.3.

                                           4
Not final until disposition of timely filed motion for rehearing.




                               5